Exhibit 10.20

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

 

[ * ]

  

[ * ]

CUSTOM SYNTHESIS AGREEMENT

 

CUSTOMER    Steritech, Concord, USA. PROCESS    Production of S-59.

The following are the general terms and conditions covering the above
conversion:

 

1. All work is undertaken under Confidentiality Agreement.

 

2. All work will be carried out in accordance with GMP.

 

3. Except as expressly stated process details will be supplied by Steritech and
[ * ] do not guarantee yields or quality of product produced save to the extent
that yields or quality are substantially affected by the negligence or willful
misconduct or [ * ] personnel.

 

4. The project supervisors who are authorised to contract the work and to whom
all reports should be furnished are:

 

   Steritech             :             Dr. Susan Wollowitz

   [ * ]     :             [ * ]

 

5. Written reports will be furnished to Steritech in a manner and timescale
agreed between the project supervisors.

 

6. [ * ] will undertake to:

 

  a. convert two batches of a minimum of 15 kgs each of [ * ] to S-59 in a
campaign using a combination of our multi-purpose glass lined plant and out [ *
] pilot plant,

 

  b. provide analytical support for the production campaign at [ * ]

 

  c. isolate and handle the final product in a controlled environment,

 

  d. clean down the plant after the second batch of S-59 and after each
recrystallisation.

 

7. Steritech are responsible for supplying 30 kgs or [ * ] of the required
quality to [ * ] before 1 April 1996. The minimum batch size which can be
processed by [ * ] is 15kgs of [ * ] per batch. Should the campaign not take
place due to non availability or non suitability of starting material at the
reserved time and [ * ] is unable to fill the production slot, Steritech will be
responsible for the charges under this proposal.

 

8. Steritech, by virtue of contracting this work, will own all intellectual
property generated directly from the work and [ * ] will co-operate in any
reasonable manner in transferring the intellectual property to Steritech. [ * ]
will charge Steritech at standard rates for all time expended on this work.



--------------------------------------------------------------------------------

[ * ]

  

[ * ]

 

9. [ * ] will carry out the testing of the final product in accordance with
TS295 (copy appended)

 

10. The costs for the work to be undertaken under this project will be as
follows:

 

10.1     Conversion Cost

   IR£98,500

10.2     Chemist Time

  

Any development work requested will be charged at the following rates:

  

Senior Chemist

   [ * ] per week

Development Chemist

   [ * ] per week

 

   10.3    Materials and Other

 

   Materials and outside analytical services, which will only be contracted from
[ * ] approved vendors, will be charged at cost to [ * ] plus 10% to cover
administration. Any other out of pocket expenses will be charged at cost

 

  10.4     Invoicing

 

   Work will only be undertaken on receipt of a written purchase order from
Steritech. Invoices will be raised at the end of the production campaign and
will be due for payment within 30 days from date of invoice by way of transfer
of funds to a bank account nominated on the invoice. Charges will be supported
by appropriate documentation which will be available on request for inspection
at [ * ] premises.

 

/s/ [ * ] [ * ] Finance Director

Accepted for and on behalf of Steritech Inc.:

 

/s/ Stephen Isaacs

   Stephen Isaacs   3/14/96 Signature    Print Name   Date

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.